Citation Nr: 1608299	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-47 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether a debt in the amount of $2,104.82 due to overpayment of VA compensation during incarceration for felony conviction is valid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 1986 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative determinations by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This issue was before the Board in April 2013 at which time it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was incarcerated after conviction of a felony from August 29, 1997 to November 15, 2000 and from June 1, 2007 to May 27, 2010; the Veteran did not inform the RO of his incarceration.

2.  The terms of incarceration exceed 60 days and the Veteran's compensation of benefits should have been reduced.

3.  Debt in the amount of $106.53 due to overpayment of VA compensation from September 23, 1997 to November 30, 1997 is not valid.

4.  The proper amount due to overpayment of VA compensation during incarceration for felony conviction is $2,049.73.






CONCLUSIONS OF LAW

1.  The overpayment of VA payment compensation for incarceration from September 23, 1997 to November 30, 1997 in the amount of $106.53 is invalid.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2015).  

2.  The overpayment of VA payment compensation for the periods of incarceration in the amount of $2,049.84 is valid.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA does not apply to cases involving recovery of overpayment based on indebtedness or the validity of the underlying debt, which are not claims for benefits.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007) Lueras v. Principi, 18 Vet. App. 435, 438 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  Thus, the provisions of the VCAA do not apply in this matter.

Analysis

A person who is incarcerated in a Federal, State or local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of the amount specified in 38 C.F.R. § 3.665 beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).  In the case of a veteran who receives compensation for a service-connected disability that is evaluated at less than 20 percent, the veteran shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  See 38 C.F.R. § 3.665(d)(2). 

VA must notify a veteran that the benefits are subject to reduction due to his incarceration, of the rights of dependents to an apportionment while the person is incarcerated, and conditions under which payments to the person may be resumed upon release from incarceration.  See 38 C.F.R. § 3.665(a).  In addition, no award of compensation shall be reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken.  See 38 C.F.R. §§ 3.103(b)(2), 3.105(h).

The record shows that the Veteran was incarcerated from August 29, 1997 to November 15, 2000 and from June 1, 2007 to May 27, 2010 for the conviction of a felony.  See Florida Department of Corrections Inmate Release Information Detail.  The Veteran did not inform the VA of his periods of incarceration.  During his incarceration, service-connection was in effect for plantar fasciitis with history of right heel spur, rated at 10 percent disabling and for hemorrhoids, rated as noncompensable.  

Pursuant to the notice requirements under 38 C.F.R. §§ 3.103(b)(2), 3.105(h), and 3.665(a), in an October 2007 letter, VA notified the Veteran of the proposed reduction of compensation benefits due to incarceration, any dependent's rights to apportionment, and the conditions of resumption of benefits upon his release from incarceration.  The letter also notified the Veteran of his right to a personal hearing, but the Veteran did not submit a request for a hearing. 

In a January 2008 administrative decision, after the expiration of the 60-day period from the October 2007 letter, the RO reduced the Veteran's benefits by one-half of the Veteran's 10 percent rate, for his prior period of incarceration, August 29, 1997 to November 15, 2000, effective September 23, 1997, and for his then current period of incarceration from June 1, 2007 to May 27, 2010, effective July 30, 2007.  

The Board notes that no request has been received to apportion any of the Veteran's benefits, and there is no indication that the Veteran's conviction or sentence was vacated. 

After a review of the evidence, the Board finds although reduction for the appellant's benefits due to incarceration was proper, the overpayment in the amount of $2,104.82 due to incarceration is incorrect.  Specifically, the overpayment amount of $106.53 from September 23, 1997 to November 30 1997 is not valid.  In this regard, the RO calculated the amount of overpayment for the Veteran's first period of service based on a finding that the period of incarceration began on July 24, 1997, and calculated the amount of overpayment with September 23, 1997 being the 61st day of incarceration.  However, evidence from the Department of Corrections indicates that July 24, 1997 was the sentencing date; the only incarceration date of record is August 29, 1997.  Therefore, the 61st day of incarceration for the Veteran's first period of incarceration is October 29, 1997, not September 23, 1997 as determined by the RO.  

From October 29, 1997 to November 30, 1997, the Veteran should have been paid $136.45, which includes the pro-rated payment for October 1997 in the amount of $89.45 and half the compensable rate for November 1997 in the amount of $47.00.  The Board notes that in October 1997 and November 1997, the Veteran was paid his full benefit amount of $94.00 each month, resulting in an overpayment of $51.55 for the time period in question.  The calculations for the remaining months of incarceration were correctly calculated.  Therefore, the proper amount of overpayment for the Veteran's periods of incarceration is $2,049.84. 
 (approximate, subject to slight change due to rounding, etc).



	(CONTINUED ON NEXT PAGE)

ORDER

The debt in the amount of $106.53 due to overpayment of VA compensation during incarceration for felony conviction from September 23, 1997 to November 30, 1997 is invalid.

The debt in the amount of $2,049.84 (subject to slight change on re-calculation due to rounding protocols) due to overpayment of VA compensation during incarceration for felony conviction is valid.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


